Case 1:20-cv-01052-TSE-IDD Document 28 Filed 03/11/21 Page 1 of 3 PageID# 283




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


CHARLOTTE CHARLES, et al.,
                                                    Case No.: 1:20-cv-1052
                        Plaintiffs,

vs.

ANNE SACOOLAS, et al.,

                        Defendants.

                 PLAINTIFFS’ NOTICE OF PARTIAL VOLUNTARY DISMISSAL

         Plaintiffs Charlotte Charles, Tim Dunn, Niall Dunn, and the Estate of Harry Dunn give

notice that they voluntarily dismiss Counts IV, V, VI, and IX of their Complaint pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). In opposition to the Defendants’ Motion to

Dismiss (Dkt. 14), Plaintiffs agreed that the substantive law of England and Wales governed

Defendants’ liability for all Plaintiffs’ claims. See Dkt. 16 at 19. Because Plaintiffs pleaded

Counts IV, V, VI, and IX under Virginia law, Plaintiffs agreed in their opposition to withdraw

these claims. At oral argument on March 3, 2021, the Court requested Plaintiffs to file a notice of

dismissal with respect to these claims, and Plaintiffs agreed. See Dkt. 27 at 2. Plaintiffs provided

a copy of this notice to Defendants and Defendants consented to the filing.



      Dated: March 11, 2021                         Respectfully submitted,


                                                    By: /s/ Steven J. Toll
                                                    Steven J. Toll, VSB #15300
                                                    Agnieszka M. Fryszman (pro hac vice)
                                                    Nicholas J. Jacques (pro hac vice)
                                                    COHEN MILSTEIN SELLERS & TOLL
                                                    PLLC
                                                    1100 New York Ave. NW
Case 1:20-cv-01052-TSE-IDD Document 28 Filed 03/11/21 Page 2 of 3 PageID# 284




                                          East Tower, 5th Floor
                                          Washington, DC 20005
                                          Telephone: (202) 408-4600
                                          Facsimile: (202) 408-4699
                                          Stoll@cohenmilstein.com
                                          AFryszman@cohenmilstein.com


                                          Theodore J. Leopold (pro hac vice)
                                          Leslie M. Kroeger (pro hac vice)
                                          Poorad Razavi (pro hac vice)
                                          COHEN MILSTEIN SELLERS & TOLL
                                          PLLC
                                          2925 PGA Boulevard, Suite 200
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 515-1400
                                          Facsimile: (561) 515-1401
                                          tleopold@cohenmilstein.com
                                          lkroeger@cohenmilstein.com
                                          prazavi@cohenmilstein.com

                                          Attorneys for Plaintiffs




                                      2
Case 1:20-cv-01052-TSE-IDD Document 28 Filed 03/11/21 Page 3 of 3 PageID# 285




                                  CERTIFICATE OF SERVICE


         I hereby certify that on March 11, 2021 I electronically filed the Plaintiffs’ Notice of

Partial Voluntary Dismissal with the Clerk of the Court using the ECF, who in turn sent notice to

all counsel of record in this matter.


Dated:     March 11, 2021                              /s/ Steven J. Toll
                                                       Steven J. Toll




                                                   3
